Exhibit 10.1


[***] = Portions of this exhibit have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment requested under 17
C.F.R. Section 240.24b-2.




EXCLUSIVE LICENSE AGREEMENT
This Agreement, effective as of December 7, 2018 (the “Effective Date”), is
between the University of Massachusetts (“University”), a not-for-profit, public
institution of higher education of the Commonwealth of Massachusetts,
established by Chapter 75 of the Massachusetts General Laws, and Axovant
Sciences GmbH, a company organized under the laws of Switzerland and having an
address of Viaduktstrasse 8, 4051 Basel, Switzerland (“Company”).
RECITALS
WHEREAS, University owns intellectual property rights which relate to the gene
therapy treatment of GM1/GM2 Gangliosidoses, described in University’s docket as
invention disclosures UMMS 15-19 entitled “New AAV Vectors for Safe and
Efficient Expression of Lysosomal Enzymes in the CNS” and UMMS 17-31 entitled
“New Bicistronic AAV Vectors Encoding Hexosaminidase Alpha and Beta Subunits for
Gene Therapy of Tay-Sachs and Sandhoff Diseases,” and associated patent
applications, as further described in Exhibit A;
WHEREAS, Company is engaged in business relating to the development and
commercialization of products that use or incorporate University’s intellectual
property rights and has the capability of developing commercial applications of
the intellectual property;
WHEREAS, Company desires to obtain an exclusive license to University’s
intellectual property rights, and University is willing to grant an exclusive
license to its intellectual property rights under the following conditions so
that these intellectual property rights may be developed to their fullest and
the benefits enjoyed by the general public; and
WHEREAS, the license that is granted in this Agreement promotes the development
of publicly funded intellectual property to practical application for the public
good.
THEREFORE, University and Company agree as follows:
1.
Definitions.

1.1.    “Affiliate” means an entity that controls, is controlled by, or is under
common control with a party to this Agreement. The term “control” as used in the
preceding sentence means possession of the power to direct or call for the
direction of the management and policies of an entity, whether through ownership
of a majority of the outstanding voting securities, by contract, or otherwise.
Affiliates are not considered “third parties” for purposes of this Agreement,
unless expressly stated otherwise.
1.2.    “Biological Materials” means tangible biological materials that are
necessary for the effective exercise of the Patent Rights, which materials are
described on Exhibit B, as well as tangible materials that are produced by or on
behalf of Company, its Affiliates or Sublicensees through use of the original
materials, including, for example, [***].
1.3.    “Confidential Information” means any confidential or proprietary
information furnished by one party (the “Disclosing Party”) to the other party
(the “Receiving Party’’) in connection with this Agreement that is specifically
designated as confidential, as further described in Article 7.
1.4.    “Field” means the gene therapy treatment of GM1/GM2 Gangliosidoses. Any
commercial sale of research reagents covered by the Patent Rights is
specifically excluded from the Field.




UMMS Exclusive License Agreement    Page 1 of 19
Confidential Treatment Requested

--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


1.5.    “Licensed Product” means any product that cannot be developed,
manufactured, used, or sold without infringing one or more Valid Claims.
1.6.    “Know-How” means know-how owned or controlled by University as of the
Execution Date, that (i) is not generally known, and (ii) is necessary or
reasonably useful specifically and solely to research, develop, manufacture, use
and/or sell the Licensed Product and/or to practice the Licensed Patents.
1.7.    “Net Sales” means [***]
[***]
1.8.    “Patent Rights” means the United States patent applications listed in
Exhibit A, patent applications covering invention disclosures listed in Exhibit
A, if any, and any divisional, continuation, or continuation-in-part of those
patent applications to the extent the claims are directed to subject matter
specifically described therein as well as any patents issued on these patent
applications and any reissues or reexaminations or extensions of the patents,
and any foreign counterparts to any of the foregoing.
1.9.    “Royalty Period” means the partial calendar quarter commencing on the
date on which the first Licensed Product is sold or used and every complete or
partial calendar quarter thereafter during which either (a) this Agreement
remains in effect or (b) Company has the right to complete and sell work-in
progress and inventory of Licensed Products pursuant to Section 8.5.
1.10.    “Sublicense Agreement” means any agreement in which Company grants, or
promises to grant, rights to the Patent Rights, Biological Materials, Know-How
or the Licensed Product pursuant to Section 2.2, including by way of example but
not limitation, sublicenses, options, rights of first refusal, rights of first
negotiation, etc. For the avoidance of doubt, any agreement that confers or
promises to confer rights under this Agreement, regardless of its name or title
shall be deemed to be a Sublicense Agreement.
1.11.    “Sublicense Income” means any payments or other value that Company,
receives from a Sublicensee in consideration of the Sublicense Agreement,
including without limitation, upfront fees, option fees, license fees, equity,
milestone payments, and license maintenance fees, etc., but excluding the
following payments: (a) payments made in consideration for the issuance of
equity or debt securities of Company at fair market value, (b) payments
specifically committed to the further development of Licensed Products; and (c)
royalties.
1.12.    “Sublicensee” means any permitted sublicensee of the rights granted
Company under this Agreement, as further described in Section 2.2.
1.13.    “Valid Claim” means (a) a claim of an issued and unexpired patent
covering the Patent Rights which has not been permanently revoked or held
unenforceable or invalid by an un-appealable or un-appealed decision of a court
or government agency of competent jurisdiction or (b) a claim of a pending
patent application within the Patent Rights that has not been abandoned or
finally disallowed without the possibility of appeal or refiling.


UMMS Exclusive License Agreement    Page 2 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


1.14.    “Orphan Drug Exclusivity” shall mean, with respect to any Licensed
Product in a country, an exclusive marketing right conferred under Section 527
of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360cc) or any comparable
exclusivity grant in a foreign country which prevents a third party from
marketing or obtaining regulatory approval to market a product substantially
similar to such Licensed Product.
2.
Grant of Rights

2.1.    License Grant. University grants to Company an exclusive, worldwide,
royalty-bearing license in the Patent Rights and the Biological Materials and a
non-exclusive license the to the Know-How to make, have made, use, offer to
sell, sell, have sold and imported Licensed Products in the Field, including
research for development of Licensed Products.
2.2.    Sublicenses. Company may grant sublicenses of its rights under Section
2.1. All Sublicense Agreements executed by Company pursuant to this Section 2.2
shall expressly bind the Sublicensee to the terms of this Agreement. Company
shall promptly furnish University with a fully executed, un-redacted copy of any
Sublicense Agreement.
2.3.    Retained Rights.
(a)    University. University retains the right to use the Patent Rights for
academic research, teaching, and non-commercial patient care, without payment of
compensation to Company. University may license its retained rights under this
Subsection 2.3(a) to non-commercial research collaborators of University faculty
members, post-doctoral fellows, and students.
(b)    Federal Government. If the federal government has funded any invention
claimed in the Patent Rights, this Agreement and the grant of any rights in
Patent Rights are subject to the federal law set forth in 35 U.S.C. §§ 201-211
and the regulations promulgated thereunder, as amended, or any successor
statutes or regulations. Company acknowledges that these statutes and
regulations reserve to the federal government a royalty-free, non-exclusive,
non-transferrable license to practice any government funded invention claimed in
the Patent Rights. If any term of this Agreement fails to conform to those laws
and regulations, the relevant term is invalid, and the parties shall modify the
term pursuant to Section 10.11.
3.
Company Obligations Relating to Commercialization.

3.1.    Diligence Requirements. Company shall use diligent efforts or cause its
Affiliates and Sublicensees to use diligent efforts to develop Licensed Products
and to introduce Licensed Products into the commercial market. Thereafter,
Company or its Affiliates or Sublicensees shall make Licensed Products
reasonably available to the public. Specifically, Company shall fulfill the
following obligations:
(a)    Financing the Company. University acknowledges that Company is a public
company, Company shall maintain adequate financial resources to fulfill their
diligent development obligations under this Agreement.
(b)    Development of Licensed Products.


UMMS Exclusive License Agreement    Page 3 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


(i)    On or before execution of this Agreement Company shall furnish University
with a written business plan under which Company intends as of the Effective
Date to develop Licensed Products.
(ii)    Within [***] after the start of each calendar year, beginning on [***]
Company shall furnish University with a written report on progress during the
prior year to develop and commercialize Licensed Products, including without
limitation research and development, efforts to obtain regulatory approval,
marketing, and sales figures. [***].
(i)    Within [***] after the Effective Date, Company, its Affiliate or
Sublicensee shall file an IND or its equivalent with the FDA covering at least
[***].
(ii)    Within [***] after the Effective Date, Company, its Affiliate or
Sublicensee shall commence a Phase II clinical trial or its equivalent covering
at least [***].
(iii)    Within [***] after the Effective Date, Company, its Affiliate or
Sublicensee shall commence a Phase III clinical trial or its equivalent covering
at least [***].
(iv)    Within [***] after the Effective Date, Company, its Affiliate or
Sublicensee shall file an NDA or BLA with the FDA covering at least [***].
(v)    Within [***] after receiving FDA approval of the NDA or BLA for any
Licensed Product, Company, its Affiliate or Sublicensee shall market the
approved Licensed Product in the United States.
3.2.    If University reasonably determines that Company has not fulfilled its
obligations under Subsection 3.1, University shall furnish Company with written
notice of the determination. Within [***] after receipt of the notice, Company
shall either (a) fulfill the relevant obligation, or (b) negotiate with
University a mutually acceptable schedule of revised diligence obligations,
failing which University may, immediately upon written notice to Company,
terminate this Agreement or convert the exclusive license into a non-exclusive
license.
3.3.    Indemnification.
(a)    Indemnity. Company shall indemnify, defend, and hold harmless University
and its trustees, officers, faculty, students, employees, and agents and their
respective successors, heirs and assigns (the “Indemnitees”), against any
liability, damage, loss, or expense (including reasonable attorneys’ fees and
expenses of litigation) incurred by or imposed upon any of the Indemnitees in
connection with any third-party claims, suits, actions, demands or judgments
arising out of any theory of liability (including without limitation actions in
the form of tort, warranty, or strict liability and regardless of whether the
action has any factual basis) concerning any product, process, or service that
is made, used, or sold pursuant to any right or license granted under this
Agreement. However, indemnification does not apply to any liability, damage,
loss, or expense to the extent directly attributable to (i) the gross negligence
or intentional misconduct of the Indemnitees or (ii) the settlement of a claim,
suit, action, or demand by Indemnitees without the prior written approval of
Company.


UMMS Exclusive License Agreement    Page 4 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


(a)    Procedures. The Indemnitees agree to provide Company with prompt written
notice of any claim, suit, action, demand, or judgment for which indemnification
is sought under this Agreement. Company agrees, at its own expense, to provide
attorneys reasonably acceptable to University to defend against any claim. The
Indemnitees shall cooperate fully with Company in the defense and will permit
Company to conduct and control the defense and the disposition of the claim,
suit, or action (including all decisions relative to litigation, appeal, and
settlement). However, any Indemnitee may retain its own counsel, at the expense
of Company, if representation of the Indemnitee by the counsel retained by
Company would be inappropriate because of actual or potential conflicts in the
interests of the Indemnitee and any other party represented by that counsel.
Company agrees to keep University informed of the progress in the defense and
disposition of the claim and to consult with University regarding any proposed
settlement.
(b)    Insurance. Company shall maintain insurance or self-insurance that is
reasonably adequate to fulfill any potential obligation to the Indemnitees, but
not less than [***] for injuries to any one person arising out of a single
occurrence and [***] for injuries to all persons arising out of a single
occurrence. Company shall provide University with written evidence of insurance
or self-insurance. Company shall continue to maintain the insurance or
self-insurance after the expiration or termination of this Agreement while
Company, its Affiliate or Sublicensee continues to make, use, or sell a Licensed
Product and thereafter for [***].
3.4.    Use of University Name. Except as permitted in Section 7.2., Company and
its Affiliates and Sublicensees may not use the name “University of
Massachusetts” or any variation of that name in connection with the marketing or
sale of any Licensed Products.
3.5.    Marking of Licensed Products. To the extent commercially feasible and
consistent with prevailing business practices, Company shall mark and shall
cause its Affiliates and Sublicensees to mark all Licensed Products that are
manufactured or sold under this Agreement with the number of each issued patent
under the Patent Rights that applies to a Licensed Product.
3.6.    Compliance with Law. Company shall comply with, and shall ensure that
its Affiliates and Sublicensees comply with, all local, state, federal, and
international laws and regulations relating to the development, manufacture,
use, and sale of Licensed Products. Company expressly agrees to comply with the
following:
(a)    Company or its Affiliates or Sublicensees shall obtain all necessary
approvals from the United States Food & Drug Administration and any similar
foreign governmental authorities in which Company or Affiliate or Sublicensee
intends to make, use, or sell Licensed Products.
(b)    Company and its Affiliates and Sublicensees shall comply with all United
States laws and regulations controlling the export of commodities and technical
data, including without limitation all Export Administration Regulations of the
United States Department of Commerce. Among other things, these laws and
regulations prohibit or require a license for the export of certain types of
commodities and technical data to specified countries and foreign nationals.
Company hereby gives written assurance that it will comply with and will cause
its Affiliates and Sublicensees to comply with all United States export control
laws and regulations, that it bears sole responsibility for any violation of
those laws and regulations by itself or its Affiliates or Sublicensees, and that
it will indemnify, defend, and hold University harmless (in accordance with
Section 3.3.) for the consequences of any violation.


UMMS Exclusive License Agreement    Page 5 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


(c)    If any invention claimed in the Patent Rights has been funded by the
United States government, and only to the extent required by applicable laws and
regulations, Company agrees that any Licensed Products used or sold in the
United States will be manufactured substantially in the United States or its
territories. Current law provides that if domestic manufacture is not
commercially feasible under the circumstances, University may seek a waiver of
this requirement from the relevant federal agency on behalf of Company.
4.
Consideration for Grant of Rights.

4.1.    License Fee. In partial consideration of the rights, granted Company
under this Agreement, Company shall pay to University on the Effective Date a
license fee of Ten Million Dollars ($10,000,000). These license fee payments are
nonrefundable and are not creditable against any other payments due to
University under this Agreement.
4.2.    [Reserved].
4.3.    License Maintenance Fee. Within [***] of the beginning of each calendar
year during the term of this Agreement commencing on [***], Company shall pay to
University [***]. This annual license maintenance fee is nonrefundable and is
not creditable against any other payments due to University under this
Agreement.
4.4.    Milestone Payments. Company shall pay University the following milestone
payments within [***] after the first occurrence of each event related to a
Licensed Product (a) within the GM1 Gangliosidosis program (a “GM1 Licensed
Product”) (Table 1), (b) within the GM2 Gangliosidosis program with
Monocistronic Vector (a “GM2 Monocistronic Vector Licensed Product”) (Table 2),
and (c) within the GM2 Gangliosidosis program with Bicistronic Vector (a “GM2
Bicistronic Vector Licensed Product”) (Table 3) as provided below:
Table 1


GM1 Licensed
Product
[***]
[***]
[***]
$[***]
[***]
$[***]



UMMS Exclusive License Agreement    Page 6 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02




[***]


$[***]
[***]


$[***]
[***]


$[***]
[***]


$[***]


[***]


$[***]


[***]


$[***]







Table 2


GM2 Monocistronic Vector Licensed Product
[***]
[***]
[***]


$[***]
[***]


$[***]
[***]
$[***]
 
[***]


$[***]
 
[***]


$[***]
 
[***]


$[***]


 
[***]


$[***]


 
[***]


$[***]


 
 
 
 



[***]
Table 3


GM2 Bi-cistronic Vector Licensed Product
[***]
[***]
[***]
$[***]



UMMS Exclusive License Agreement    Page 7 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02




[***]
$[***]
[***]
$[***]
[***]
$[***]
[***]
$[***]
[***]
$[***]
[***]
$[***]



[***]




4.5.    Royalties. Company shall pay to University a royalty of [***] and [***]
on a Licensed Product by Licensed Product basis for the longer of i) the last to
expire of the Patent Rights; (ii) the last to expire of any applicable periods
of Orphan Drug Exclusivity; or (iii) ten (10) years from the first commercial
sale of Licensed Product or Licensed Service (the “Royalty Term”); provided,
however that any royalties that are due under this Agreement during the Royalty
Term but after the expiration of the Patent Rights shall be a deferred royalty
for the period from the Effective Date until start of the Royalty Period during
which no royalty shall have otherwise been due.
4.6.    Minimum Royalty. Within [***] and [***] Company shall pay to University
a minimum royalty of [***]. Company may credit the minimum royalty paid under
this Section 4.6 against actual royalties due and payable for the same calendar
year. Waiver of any minimum royalty payment by University is not a waiver of any
subsequent minimum royalty payment. If Company fails to make any required
minimum royalty payment within the sixty-day period, that failure is a material
breach of its obligations under this Agreement, and University may terminate
this Agreement in accordance with Section 8.3, including subject to the cure
opportunity described therein.
4.7.    Sublicense Income. Company shall pay University the following
percentages of all Sublicense Income:
(a)    [***] for Sublicense Agreements that are executed by Company from [***];
(b)    [***] for Sublicense Agreements that are executed by Company from [***];
and
(c)    [***] for Sublicense Agreements that are executed by Company from and
after [***].
Payment on Sublicense Income-is due within [***] after Company receives the
relevant payment from the Sublicensee.
4.8.    Priority Review Voucher. Company shall file a timely request with the
FDA for priority review designation for each of at least [***], or take any
other actions required to apply for and/or receive a Priority Review Voucher for
each Licensed Product. University shall have [***] Priority Review Vouchers
based on a Licensed Product (“Licensed Product PRV’s). Company shall promptly
assign or transfer to University any ownership rights Company obtains in any
Licensed Product PRV’s.


UMMS Exclusive License Agreement    Page 8 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


4.9.    Contribution for UMMS Manufacturing. Company will reimburse University
for payments made for the manufacture of Licensed Product clinical trial
material which meets applicable clinical trial protocol requirements, used in
clinical trials conducted by or on behalf of Company. Payments to UMMS will made
within [***] after the time when the first patient is dosed using material from
a given batch. As of the Effective Date, the estimates for such payments are
listed below but the actual amounts may be no greater than these amounts and
Company shall pay the actual amounts.
[***]



5.
Royalty Reports; Payments: Records.

5.1.    First Sale. Company shall report to University the date of first
commercial sale of each Licensed Product within [***] after occurrence in each
country.
5.2.    Reports and Payments.
(a)    Within [***] after the conclusion of each Royalty Period, Company shall
deliver to University a report containing the following information:
(i)    the number of Licensed Products sold to independent third parties in each
country and the number of Licensed Products used by Company, its Affiliates and
Sublicensees in the provision of services in each country;
(ii)    the gross sales price for each Licensed Product by Company, its
Affiliates and Sublicensees during the applicable Royalty Period in each
country;
(iii)    calculation of Net Sales for the applicable Royalty Period in each
country, including a listing of applicable deductions;
(iv)    total royalty payable on Net Sales in United States dollars, together
with the exchange rates used for conversion; and
(v)    Sublicense Income due to University for the applicable Royalty Period
from each Sublicensee.
(b)    Concurrent with this report, Company shall remit to University any
payment due for the applicable Royalty Period. If no royalties are due to
University for any Royalty Period, the report shall so state.
5.3.    Payments in United States Dollars. Company shall make all payments in
United States dollars. Company shall convert foreign currency to United States
dollars at the conversion rate existing in the United States (as reported in the
Wall Street Journal) on the last working day of the calendar quarter preceding
the applicable Royalty Period. Company may not deduct exchange, collection, or
other charges.


UMMS Exclusive License Agreement    Page 9 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


5.4.    Payments in Other Currencies. If by law, regulation, or fiscal policy of
a particular country, conversion into United States dollars or transfer of funds
of a convertible currency to the United States is restricted or forbidden,
Company shall give University prompt written notice of the restriction within
the [***] payment deadline described in Section 5.2. Company shall pay any
amounts due University through whatever lawful methods University reasonably
designates. However, if University fails to designate a payment method within
[***] after University is notified of the restriction, Company may deposit
payment in local currency to the credit of University in a recognized banking
institution selected by Company and identified by written notice to University,
and that deposit fulfills all obligations of Company to University with respect
to that payment.
5.5.    Records. Company shall maintain and shall cause its Affiliates and
Sublicensees to maintain complete and accurate records of Licensed Products that
are made, used, or sold under this Agreement and any amounts payable to
University in relation to Licensed Products with sufficient information to
permit University to confirm the accuracy of any reports delivered to University
under Section 5.2. The relevant party shall retain records relating to a given
Royalty Period for at least [***] after the conclusion of that Royalty Period,
during which time University may, at its expense, cause its internal accountants
or an independent, certified public accountant to inspect records during normal
business hours for the sole purpose of verifying any reports and payments
delivered under this Agreement. The accountant may not disclose to University
any information other than information relating to accuracy of reports and
payments delivered under this Agreement. The parties shall reconcile any
underpayment or overpayment within [***] after the accountant delivers the
results of the audit. If any audit performed under this Section 5.5 reveals an
underpayment .in excess of [***] in any Royalty Period, Company shall bear the
full cost of the audit. University may exercise its rights under this Section
5.5 only once every year and only with reasonable prior notice to Company.
5.6.    Late Payments. Any payments by Company that are not paid on or before
the date payments are due under this Agreement bear interest at [***] per month,
calculated on the [***].
5.7.    Method of Payment. All payments under this Agreement should be made to
the “University of Massachusetts” and sent to the address identified below in
Section 10.10 Notices or as otherwise instructed by the University from time to
time. Each payment should reference this Agreement and identify the obligation
under this Agreement that the payment satisfies.
5.8.    Withholding and Similar Taxes. Royalty payments and other payments due
to University under this Agreement may not be reduced by reason of any
withholding or similar taxes applicable to payments to University. Therefore all
amounts owed to University under this Agreement are net amounts and shall be
grossed up to account for any withholding taxes, value­ added taxes or other
taxes, levies or charges.
6.
Patents and Infringement.

6.1.    Responsibility for Patent Rights.


UMMS Exclusive License Agreement    Page 10 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


(a)    University has primary responsibility at the expense of Company for the
preparation, filing, prosecution, and maintenance of all Patent Rights, using
patent counsel reasonably acceptable to Company. University shall consult with
Company as to the preparation, filing, prosecution, and maintenance of all
Patent Rights reasonably prior to any deadline or action with the United States
Patent & Trademark Office or any foreign patent office, and shall furnish
Company with copies of relevant documents reasonably in advance of consultation.
University shall consider in good faith any comments of Company on any patent
filings for the Patent Rights.
(b)    If University desires to abandon any patent or patent application within
the Patent Rights, University shall provide Company with reasonable prior notice
of the intended abandonment, and Company may, at its expense, prepare, file,
prosecute, and maintain the relevant Patent Rights.
6.2.    Cooperation. Each party shall provide reasonable cooperation in the
preparation, filing, prosecution, and maintenance of all Patent Rights.
Cooperation includes, without limitation, promptly informing the other party of
matters that may affect the preparation, filing, prosecution, or maintenance of
Patent Rights (such as, becoming aware of an additional inventor who is not
listed as an inventor in a patent application).
6.3.    Payment of Expenses.
(a)    Within [***] after University invoices Company, Company shall reimburse
University for all previously unreimbursed expenses incurred, as of the
Effective Date in connection with obtaining the Patent Rights.
(b)    Within [***] after University invoices Company, Company shall reimburse
University for all patent-related expenses that have not been paid under
Subsection 6.3(a) and that are incurred by University pursuant to Section 6.1.
Company may elect, upon [***] written notice to University, to cease payment of
the expenses associated with obtaining or maintaining patent protection for one
or more Patent Rights in one or more countries. If Company elects to cease
payment of any patent expenses, Company loses all rights under this Agreement
with respect to the particular Patent Rights in those one or more countries.
6.4.    Infringement.
(a)    Notification of infringement. Each party agrees to provide written notice
to the other party promptly after becoming aware of any infringement of the
Patent Rights.


UMMS Exclusive License Agreement    Page 11 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


(b)    Company Right to Prosecute. As long as Company remains the exclusive
licensee of the Patent Rights in the Field, Company may, under its own control
and at its own expense, prosecute any third-party infringement of the Patent
Rights in the Field or, together with licensees of the Patent Rights in other
fields (if any), defend the Patent Rights in any declaratory judgment action
brought by a third party which alleges invalidity, unenforceability, or
infringement of the Patent Rights. Prior to commencing any action, Company shall
consult with University and shall consider the views of University regarding the
advisability of the proposed action and its effect on the public interest
Company may not enter into any settlement, consent judgment, or other voluntary
final disposition (collectively, “Settlement”) of any infringement action if
such Settlement would create a financial obligation or admission of liability
for or by University under this Subsection 6.4(b) without the prior written
consent of University, which consent may not be unreasonably withheld or
delayed. Any recovery obtained in an action under this Subsection 6.4(b) shall
be distributed as follows: (i) each party shall be reimbursed for any expenses
incurred in the action (including the amount of any royalty payments withheld
from University as described below); (ii) as to ordinary damages, Company shall
receive an amount equal to its lost profits or a reasonable royalty on the
infringing sales (whichever measure of damages the court applied), less a
reasonable approximation of the royalties that Company would have paid to
University if Company had sold the infringing products and services rather than
the infringer; and (iii) as to special or punitive damages, the parties shall
share equally in any award.
(c)    University as Indispensable Party. University shall permit any action
under Subsection 6.4(b) to be brought in its name if required by law, provided
that Company shall hold University harmless from, and if necessary indemnify
University against, any costs, expenses, or liability that University may incur
in connection with the action.
(d)    University Right to Prosecute. If Company fails to initiate an
infringement action within a reasonable time after it first becomes aware of the
basis for the action, or to answer a declaratory judgment action within a
reasonable time after the action is filed, University may prosecute the
infringement or answer the declaratory judgment action under its sole control
and at its sole expense, and any recovery obtained shall be given to University.
If University takes action under this Subsection 6.4(d), University shall keep
Company reasonably informed of material actions taken by University pursuant to
the infringement or declaratory action.
(e)    Cooperation. Both parties shall cooperate fully in any action under this
Section 6.4. which is controlled by the other party, provided that the
controlling party reimburses the cooperating party promptly for any reasonable
costs and expenses incurred by the cooperating party in connection with
providing assistance.
7.
Confidential Information; Publications: Publicity.

7.1.    Confidential Information.
(a)    Designation. The Disclosing Party shall mark Confidential Information
that is disclosed in writing with a legend indicating its confidential status
(such as, “Confidential” or “Proprietary”). The Disclosing party shall document
Confidential Information that is disclosed orally or visually in a written
notice and deliver the notice to the Receiving Party within [***] of the date of
disclosure. The notice shall summarize the Confidential Information that was
disclosed and reference the time and place of disclosure.


UMMS Exclusive License Agreement    Page 12 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


(b)    Obligations. For [***] after disclosure of any portion of Confidential
Information, the Receiving Party shall (i) maintain Confidential Information in
confidence, except that the Receiving Party may disclose or permit the
disclosure of any Confidential Information to its trustees or directors,
officers, employees, consultants, and advisors and third parties engaged with
University in a potential monetization or other financial transaction
potentially pledging payments due to University from Company under this
Agreement, who are obligated to maintain the confidential nature of Confidential
Information and -who need to know Confidential Information for the purposes of
this Agreement; (ii) use Confidential Information solely for the purposes of
this Agreement; and (iii) allow its trustees or directors, officers, employees,
consultants, and advisors to reproduce the Confidential Information only to the
extent necessary for the purposes of this Agreement, with all reproductions
being Confidential Information.
(c)    Exceptions. The obligations of the Receiving Party under Subsection
7.1(b) do not apply to the extent that the Receiving Party can demonstrate that
Confidential Information (i) was in the public domain prior to the time of its
disclosure under this Agreement; (ii) entered the public domain after the time
of its disclosure under this Agreement through means other than an unauthorized
disclosure resulting from an act or omission by the Receiving Party; (iii) was
already known or independently developed or discovered by the Receiving Party
without use of the Confidential Information; (iv) is or was disclosed to the
Receiving Party at any time, whether prior to or after the time of its
disclosure under this Agreement, by a third party having no fiduciary
relationship with the Disclosing Party and having no obligation of
confidentiality with respect to the Confidential Information; or (v) is required
to be disclosed to comply with applicable laws or regulations or with a court or
administrative order, provided that the Disclosing Party receives reasonable
prior written notice of the disclosure.
(d)    Ownership and Return. The Receiving Party acknowledges that the
Disclosing Party (or a third party entrusting its own information to the
Disclosing Party) owns the Confidential Information in the possession of the
Receiving Party. Upon expiration or termination of this Agreement, or at the
request of the Disclosing Party, the Receiving Party shall return to the
Disclosing Party all originals, copies, and summaries of documents, materials,
and other tangible manifestations of Confidential Information in the possession
or control of the Receiving Party, except that the Receiving Party may retain
one copy of the Confidential Information in the possession of its legal counsel
solely for the purpose of monitoring its obligations under this Agreement.
7.2.    Publicity Restrictions. Company may not use the name of University or
any of its trustees, officers, faculty, students, employees, or agents, or any
adaptation of their names, or any terms of this Agreement in any promotional
material or other public announcement or disclosure without the prior written
consent of University. The foregoing notwithstanding, Company may without the
consent of University (i) disclose the aforementioned information in any
prospectus, offering memorandum, or other document or filing required by
applicable securities laws or other applicable law or regulation, provided that
Company provides University at least [***] (or a shorter period in order to
enable Company to make a timely announcement to fulfill applicable securities
laws or other applicable law or regulation, while affording University the
maximum feasible time to review the announcement) prior written notice of the
proposed text for the purpose of giving University the opportunity to comment on
the text, and (ii) identify UMMS as needed to convey that this Agreement and the
license hereunder exist.
8.
Term and Termination.



UMMS Exclusive License Agreement    Page 13 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


8.1.    Term. This Agreement commences on the Effective Date and remains in
effect until the expiration of the Royalty Term (see Section 4.5) unless earlier
terminated in accordance with the provisions of this Agreement.
8.2.    Voluntary Termination by Company. Company may terminate this Agreement
for any reason upon [***] prior written notice to University; provided, however
that if Company elects to terminate this Agreement during the Royalty Term,
Company agrees that it shall lose all rights hereunder to make, use, sell, have
made, have used or have sold Licensed Products or Licensed Services.
8.3.    Termination for Default. If either party commits a material breach of
its obligations under this Agreement and fails to cure that breach within [***]
after receiving written notice of the breach, the other party may terminate this
Agreement immediately upon written notice to the party in breach. If the alleged
breach involves nonpayment of any amounts due University under this Agreement
which are not disputed in good faith by Company. Company has only one
opportunity to cure a material breach that pertains to non-payment for which it
receives notice as described above. Any subsequent material breach by Company
based on non-payment of undisputed amounts due to University will entitle
University to terminate this Agreement immediately upon written notice to
Company, without the [***] cure period.
8.4.    Force Majeure. Neither party is responsible for delays resulting from
causes beyond its reasonable control, including without limitation fire,
explosion, flood, war, strike, act of terrorism or riot, provided that the
nonperforming party uses commercially reasonable efforts to avoid or remove
those causes of nonperformance, and continues performance under this Agreement
with reasonable dispatch whenever the causes are removed.
8.5.    Effect of Termination. The following provisions survive the expiration
or termination of this Agreement: Articles 1 and 9; Sections 3.3., 3.4, 3.6.,
5.2. (obligation to provide final report and payment), 5.3., 5.4., 5.5., 5.6.,
5.7., 5.8., 6.3., 7.1., 7.2., 8.5 and 10.9. Upon the early termination of this
Agreement, Company and its Affiliates and Sublicensees may complete and sell any
work-in-progress and inventory of Licensed Products that exist as of the
effective date of termination, provided that (a) Company is current in payment
of all amounts due University under this Agreement, (b) Company pays University
the applicable royalty and Sublicense Income on sales of Licensed Products in
accordance with the terms of this Agreement, and (c) Company and its Affiliates
and Sublicensees complete and sell all work-in­progress and inventory of
Licensed Products within [***] after the effective date of termination. Upon the
expiration or termination of this Agreement, University may enter into a license
agreement directly with each Sublicensee on terms that are reasonably negotiated
directly with each Sublicensee. Upon expiration of the Royalty Term under this
Agreement, the licenses granted to Company hereunder shall automatically convert
to perpetual, irrevocable, worldwide, royalty-free and fully-paid licenses.
9.
Dispute Resolution.



UMMS Exclusive License Agreement    Page 14 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


9.1.    Procedures Mandatory. The parties shall resolve any dispute arising out
of or relating to this Agreement solely by means of the procedures set forth in
this Article. These procedures constitute legally binding obligations that are
an essential provision of this Agreement. If either party fails to observe the
procedures of this Article, as modified by their written agreement, the other
party may bring an action for specific performance in any court of competent
jurisdiction.
9.2.    Dispute Resolution Procedures.
(a)    Negotiation. In the event of any dispute arising out of or relating to
this Agreement, the affected party shall notify the other party, and the parties
shall attempt in good faith to resolve the matter within [***] after the date of
notice (the “Notice Date”). Any disputes not resolved by good faith discussions
shall be referred to senior executives of each party, who shall meet at a
mutually acceptable time and location within [***] after the Notice Date and
attempt to negotiate a settlement.
(b)    Mediation. If the matter remains unresolved within [***] after the Notice
Date, or if the senior executives fail to meet within [***] after the Notice
Date, either party may initiate mediation upon written notice to the other
party, and both parties shall engage in a mediation proceeding under the then
current CPR Institute for Dispute Resolution (“CPR”) Model Procedure for
Mediation of Business Disputes. Specific provisions of this Subsection 9.2(b)
override inconsistent provisions of the CPR Model Procedure. The parties shall
select the mediator from the CPR Panels of Neutrals. If the parties cannot agree
upon the selection of a mediator within [***] after the Notice Date, then upon
the request of either party, the CPR shall appoint the mediator. The parties
shall attempt to resolve the dispute through mediation until one of the
following occurs: (i) the parties reach a written settlement; (ii) the mediator
notifies the parties in writing that they have reached an impasse; (iii) the
parties agree in writing that they have reached an impasse; or (iv) the parties
have not reached a settlement within [***] after the Notice Date.
(c)    Trial Without Jury. If the parties fail to resolve the dispute through
mediation, or if neither party elects to initiate mediation, each party may
pursue any other remedies legally available to resolve the dispute. However, the
parties expressly waive the right to a jury trial in the legal proceeding under
this Subsection 9.2(c).
9.3.    Preservation of Rights Pending Resolution.
(a)    Performance to Continue. Each party shall continue to perform its
obligations under this Agreement pending final resolution of any dispute arising
out of or relating to this Agreement. However, a party may suspend performance
of its obligations during any period in which the other party fails or refuses
to perform its obligations.
(b)    Provisional Remedies. Although the procedures specified in this Article
are the exclusive procedures for resolution of disputes arising out of or
relating to this Agreement, either party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, that action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.


UMMS Exclusive License Agreement    Page 15 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


(c)    Statute of Limitations. The parties agree that all applicable statutes of
limitation and time-based defenses (such as, estoppel and laches) are tolled
while the procedures set forth in Subsections 9.2(a) and 9.2(b) are pending. The
parties shall take any actions necessary to effectuate this result.
10.
Miscellaneous.

10.1.    Representations and Warranties. University represents that its
employees have assigned to University their entire right, title, and interest in
the Patent Rights, and that it has authority to grant the rights and licenses
set forth in this Agreement, and that it has not granted any rights in the
Patent Rights to any third party that is inconsistent with the grant of rights
in this Agreement. UNIVERSITY MAKES NO OTHER WARRANTIES CONCERNING THE PATENT
RIGHTS, INCLUDING WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Specifically, University
makes no warranty or representation (a) regarding the validity or scope of the
Patent Rights, (b) that the exploitation of the Patent Rights or any Licensed
Product will not infringe any patents or other intellectual property rights of a
third party, and (c) that any third party is not currently infringing or will
not infringe the Patent Rights.
10.2.    Compliance with Law and Policies. Company agrees to comply with
applicable law and the policies of University as applicable in the area of
technology transfer of which Company is aware, and shall promptly notify
University of any violation that Company knows or has reason to believe has
occurred or is likely to occur. The University policies currently in effect at
the Worcester campus are the Intellectual Property Policy, Policy on Conflicts
of Interest Relating to Intellectual Property and Commercial Ventures, and
Policy on Faculty Consulting and Outside Activities.
10.3.    Tax-Exempt Status. Company acknowledges that University, as a public
institution of the Commonwealth of Massachusetts, is an exempt organization
under the United States Internal Revenue Code of 1986, as amended. Company also
acknowledges that certain facilities in which the licensed inventions were
developed may have been financed through offerings of tax-exempt bonds. If the
Internal Revenue Service determines, or if counsel to University reasonably
determines, that any term of this Agreement jeopardizes the tax-exempt status of
University or the bonds used to finance University facilities, the relevant term
is invalid and shall be modified in accordance with Section 10.11.
10.4.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which is an original, and all -of which together are one
instrument.
10.5.    Headings. All headings are for convenience only and do not affect the
meaning of any provision of this Agreement.
10.6.    Binding Effect. This Agreement is binding upon and inures to the
benefit of the parties and their respective permitted successors and assigns.
10.7.    Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other party, which consent may not be
unreasonably withheld or delayed. Notwithstanding the foregoing, this Agreement
may be assigned by either party in connection with a merger, consolidation, sale
of all of the equity interests of the party, or a sale of all or substantially
all of the assets of the party to which this Agreement relates.


UMMS Exclusive License Agreement    Page 16 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


10.8.    Amendment and Waiver. The parties, may only amend, supplement, or
otherwise modify this Agreement through a written instrument signed by both
parties. The waiver of any rights or failure to act in a specific instance
relates only to that instance and is not an agreement to waive any rights or
fail to act in any other instance.
10.9.    Governing Law. This Agreement is governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts irrespective of
any conflicts of law principles. The parties may only bring legal action that
arises out of or in connection with this Agreement in the Massachusetts Superior
Court in Suffolk County.
10.10.    Notice. Any notices required or permitted under this Agreement shall
be in writing, shall specifically refer to this Agreement, and shall be sent by
recognized national overnight courier, or registered or certified mail, postage
prepaid, return receipt requested, to the following addresses:
If to University:
Office of Technology Management
University of Massachusetts
55 Lake Avenue North, S4-110
Worcester, MA 01655-0002
If to Company:
Axovant Sciences GmbH
Viaduktstrasse 8
4051 Basel
Switzerland
Attention: Executive Director
Attention: President and Chief Commercial
Officer
With a copy sent to:
Axovant Sciences, Inc.
11 Times Square, 33rd Floor
New York, NY 10036
Attention: Chief Executive Officer
With an email copy to: legal@Axovant.com



All notices under this Agreement are effective upon receipt. A party may change
its contact information immediately upon written notice to the other party in
the manner provided in this Section 10.10.
10.11.    Severability. If any provision of this Agreement is held invalid or
unenforceable for any reason, the invalidity or unenforceability does not affect
any other provision of this Agreement, and the parties shall negotiate in good
faith to modify the Agreement to preserve (to the extent possible) their
original intent. If the parties fail to reach a modified agreement within [***]
after the relevant provision is held invalid or unenforceable, then the dispute
shall be resolved in accordance with the procedures set forth in Article 9.
While the dispute is pending resolution, this Agreement shall be construed as if
the provision were deleted by agreement of the parties.
10.12.    Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.


UMMS Exclusive License Agreement    Page 17 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02


THE PARTIES have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date.
UNIVERSITY OF MASSACHUSETTS


By:   /s/James P. McNamara, Ph.D.       
Name: James P. McNamara, Ph.D.      
Title: Executive Director,         
   Office of Technology Management   
AXOVANT SCIENCES GMBH






By:   /s/Mark Altmeyer      
Name: Mark Altmeyer         
Title: President and Chief      
   Commercial Officer      
 
 





UMMS Exclusive License Agreement    Page 18 of 19
Confidential Treatment Requested



--------------------------------------------------------------------------------

UMMS Agreement No.: UMMS 15-19-02




Exhibit A
Patent Rights
[***]
Exhibit B
Biological Material
[***]










[***]


UMMS Exclusive License Agreement    Page 19 of 19
Confidential Treatment Requested

